Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/173,310  filed on 02/11/2021.
Claims 1-20  have been examined and are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, Ravi (“Bhatt,” US 2019/0361969), in view of Diamond et al., (“diamond,” US 2006/0282762).  
Regarding claim 1, Bratt  discloses a computer-implemented method, comprising: 
receiving an annotation input (par. 0060, Fig. 5; a user input an annotation block 504); 
determining, based at least in part on information about a presented object associated with the annotation input, an annotation location relative to the presented object (pars. 0061-0063, 0066-0068; Figs. 5-6; wherein at least blocks 502-506 and 602-604; an annotation application 214 determines the coordinate space corresponding to a document 122); 
associating the annotation input with a transparent overlay, the associating including associating the transparent overlay with the annotation input at the annotation location (pars. 0066, 0072-0073; “the annotation layers 132 and 138 are transparent (aside from the annotations 134 and 138) and are applied by overlaying the annotation layers upon the document 122 to produce the annotated document shown in the annotated display view 116”). 
Bratt discloses all limitations above, but does not explicitly disclose responsive to movement of the presented object, adjusting a presentation [[of the transparent overlay]] to maintain a position of the annotation location relative to the presented object.
However, Diamond discloses a method for selecting a section of the document to comment on, entering a comment into an annotation field, and posting the annotation field; wherein responsive to movement of the presented object, adjusting a presentation [[of the transparent overlay]] to maintain a position of the annotation location relative to the presented object (Diamond: pars. 0030-0032; a push pin 216  follows the text event if the text moves; [the push pin 216 is presented an annotation 212 and shown at or near location of particular section of document/text]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Diamond with the method/system of Bratt to allow the user(s) coming into the target document can see the annotation and read the comment associated with particular section of document if the text is moved to another location.
Regarding claim 6, Bratt and Diamond disclose the computer-implemented method of claim 1. 
Bratt further discloses the method, wherein a plurality of annotation inputs from a plurality of users correspond to respective transparent overlays for each individual user (pars. 0066, 0072-0073; an annotation layers 132 and 138 are transparent and are applied by overlaying the annotation layers upon the document 122 to produce the annotated document shown in the annotated display view 116).  
Regarding claim 7, Bratt and Diamond disclose the computer-implemented method of claim 1. 
Bratt and Diamond further disclose the method, further comprising: determining an active window, responsive to the annotation input, based at least in part on an alpha value (Bratt: pars. 0061-0064; Fig 5.  Diamond: pars. 0051-0052, 0055-0056).  
Regarding claim 8, Bratt and Diamond disclose the computer-implemented method of claim 7.
Bratt and Diamond disclose the computer-implemented, further comprising: linking the transparent overlay to the active window (Bratt: pars. 0036-0037, 0042-0045.  Diamond: pars. 0027-0029 ).  
Regarding claim 10, Bratt discloses a system comprising: at least one processor; and memory storing instructions that (pars. 0085; Fig. 2), when executed, cause the system to: 
generate a transparent overlay including an annotation input (par. 0060, Fig. 5; a user input an annotation block 504; pars. 0066, 0072-0073; an annotation layers 132 and 138 are transparent and are applied by overlaying the annotation layers upon the document 122 to produce the annotated document shown in the annotated display view 116); 
determine, based at least in part on information from an underlying object, a relative location of the annotation input corresponding to a component of the underlying object (pars. 0061-0063, 0066-0068; Figs. 5-6; wherein at least blocks 502-506 and 602-604; an annotation application 214 determines the coordinate space corresponding to a document 122); and
Bratt discloses all limitations above, but does not explicitly disclose responsive to changes in a component position, adjust a presentation location of the annotation input.
However, Diamond discloses a system selecting a section of the document to comment on, entering a comment into an annotation field, and posting the annotation field; wherein responsive to changes in a component position, adjust a presentation location of the annotation input (Diamond: pars. 0030-0032; a push pin 216  follows the text event if the text moves; [the push pin 216 is presented an annotation 212 and shown at or near location of particular section of document/text]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Diamond with the method/system of Bratt to allow the user(s) coming into the target document can see the annotation and read the comment associated with particular section of document if the text is moved to another location.  
Regarding claim 12, Bratt and Diamond disclose the system of claim 10. 
Bratt and Diamond further disclose the system, wherein determine a window associated with the annotation input; compute an alpha value for the window (Bratt: pars. 0061-0064; Fig 5.  Diamond: pars. 0051-0052, 0055-0056); and determine the window is an active window (Bratt: pars. 0036-0037, 0042-0045.  Diamond: pars. 0027-0029).  
Regarding claim 13, Bratt and Diamond disclose the system of claim 10. 
Bratt further discloses the system, wherein the transparent overlay corresponds to a unique user (pars. 0066, 0072-0073; an annotation layers are transparent and are applied by overlaying the annotation layers upon the document to produce the annotated document shown in the annotated display view).  
Regarding claim 15, Bratt and Diamond disclose the system of claim 10. 
Bratt further discloses   wherein  save the transparent overlay corresponding to annotations for a first user; provide the transparent overlay to a second user (pars. 0068-0072; Fig. 6). 
Diamond further disclose the method, wherein present the transparent overlay as a layered structure relative to the underlying object, the layered structure enabling activation and deactivation of the transparent overlay (Diamond: pars. 0020, 0028; Fig. 2, a ‘Post 218’ uses for activated or inactivate annotation).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Diamond with the method/system of Bratt to allow a user controls for displaying annotation .
Regarding claim 16, Bratt discloses a system, comprising: at least one processor; and memory storing instructions that, when executed, cause the system to: 
receive an annotation corresponding to presented content at a first position (par. 0060, Fig. 5; a user input an annotation block 504; and also see par. 0037); 
determine, based at least in part on an annotation location, a first annotation presentation location corresponding to the presented content at the first position (pars. 0034-0037, 0061-0063, 0066-0068; Figs. 5-6; wherein at least blocks 502-506 and 602-604; an annotation application 214 determines the coordinate space corresponding to a document 122).
Bratt discloses all limitations above, but do not explicitly disclose adjust the presented content to a second position; determine, based at least in part on an amount of adjustment between the first position and the second position, a second annotation presentation location; and present the annotation at a second annotation presentation location, the second annotation presentation location corresponding to the presented content at the second position.
However, Diamond discloses a method for selecting a section of the document to comment on, entering a comment into an annotation field, and posting the annotation field (Diamond: pars. 0028-0029; Fig. 2; ‘Post’ 218 and 228 ); wherein adjust the presented content to a second position; determine, based at least in part on an amount of adjustment between the first position and the second position, a second annotation presentation location (Diamond: pars. 0030-0032; a push pin 216  follows the text event if the text moves; [the push pin 216 is presented an annotation 212 and shown at or near location of particular section of document/text]); and present the annotation at a second annotation presentation location, the second annotation presentation location corresponding to the presented content at the second position (Diamond: pars. 0030-0032; a push pin 216  follows the text event if the text moves; [the push pin 216 is presented an annotation 212 and shown at or near location of particular section of document/text]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Diamond with the method/system of Bratt to allow the user(s) coming into the target document can see the annotation and read the comment associated with particular section of document if the text is moved to another location.
Regarding claim 18, Bratt and Diamond disclose the system of claim 16. 
Bratt further discloses the system, wherein the instructions when executed further cause the system to: determine an image size of the presented content exceeds a viewable area; associate the annotation input with a transparent overlay corresponding to the image size (Bratt: pars. 0031, 0044-0045, 0049-0050; 0064-0068).
Regarding claim 19, Bratt and Diamond disclose the system of claim 16.
Bratt further discloses the system, wherein receive a plurality of annotations from a plurality of users; and generate respective transparent overlays for each user providing an annotation of the plurality of annotations, the respective transparent overlays including each annotation provided by individual users (Bratt: pars. 0066, 0072-0073; an annotation layers 132 and 138 are transparent and are applied by overlaying the annotation layers upon the document 122 to produce the annotated document shown in the annotated display view 116).
Claims 2, 3, 5, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bratt in view of  Diamond as applied to claim 1 above, and further in view of Gupta et al., (“Gupta,” US 2021/0073324), filed on September 9, 2009.  
Regarding claim 2, Bratt and Diamond disclose the computer-implemented method of claim 1, but do not explicitly disclose receiving an object hierarchy for the presented object; determining a feature of the object hierarchy; and correlating the annotation location to the feature of the object hierarchy . 
However, Gupta discloses a method for reviewing document design, further comprising: receiving an object hierarchy for the presented object; determining a feature of the object hierarchy Gupta: pars. 0108-0114, 0121-0124; Figs. 5-8 and 9)); and 
correlating the annotation location to the feature of the object hierarchy (pars. 0027-0028, 0087-0088; 0098-0101, 0108-0116; Figs. 6-8; the comment 814 and the text 812).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gupta with the method/system of Bratt and Diamond to provide a reply comment to the review comment via the design application, and the comment hierarchy including the reviewer comment (Gupta: par. 0029).

Regarding claim 3, Bratt and Diamond disclose the computer-implemented method of claim 1. 
Bratt further discloses determining an offset between the first coordinate system and the second coordinate system, the offset based at least in part on an attribute corresponding to respective screen resolutions for the first user and the second user; and adjusting the annotation location, based at least in part on the offset  (pars. 0068-0072; Fig. 6).
Bratt and Diamond disclose all limitation above, but do not explicitly disclose determining a first coordinate system for a first user; determining a second coordinate system for a second user, the second user having ownership of the presented object.  
However, Gupta discloses a method for reviewing document design, further comprising further comprising: determining a first coordinate system for a first user; determining a second coordinate system for a second user, the second user having ownership of the presented object (Gupta: pars. 0110-0117; Figs. 6-8; Review A and Design B); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gupta with the method/system of Bratt and Diamond to allow the user(s) coming into the target document can see the annotation and read the comment associated with particular section of document if the text is moved to another location.  
Regarding claim 5, Bratt and Diamond disclose the computer-implemented method of claim 1,  but do not explicitly disclose receiving a movement input to change an appearance of the presented object; determining at least a portion of the annotation input, after the movement input, is outside of a viewable area; clipping the annotation input; and presenting at least a second portion of the annotation input within the viewable area after the movement input.
However, Gupta discloses a method for reviewing document design, wherein receiving a movement input to change an appearance of the presented object; determining at least a portion of the annotation input, after the movement input, is outside of a viewable area (Gupta: pars. 0114-0115; Fig. 8; “the designer has scrolled down the comment panel 804 with slider 806, so that the comment panel 804 displays the reply comment 606 and the designer comment 608 as previously described, but the reviewer comment 508 has been moved out of view due to the position of the slider 806.”); clipping the annotation input; and presenting at least a second portion of the annotation input within the viewable area after the movement input (pars. 0115-0116; Fig. 8; “[t]he text 812 referenced by the comment 814 is an example of threaded text frames of the document design 802 in which a text story includes text frames that span across pages of the document design 802. Rather than placing the comment 814 under a heading for page 3 of the document design, the document review system determines that the comment 814 is in reference to the text 812 that begins on page 2 of the document design, and therefore places the comment 814 under the page 2 heading.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gupta with the method/system of Bratt and Diamond to allow users move and view comment and  selected text in document (Gupta: par. 0029).
Regarding claim 11,  Bratt and Diamond disclose the system of claim 10, but does not explicitly disclose receive, from an application program interface (API), information corresponding to the component position, the component position being determined by at least one of a window geometry, a hierarchical structure, or a feature detection system.  
However, Gupta discloses a method for reviewing document design, further comprising: receive, from an application program interface (API) (Gupta: pars. 0025, 0027-0028, 0068, 0091), information corresponding to the component position, the component position being determined by at least one of a window geometry, a hierarchical structure, or a feature detection system (Gupta: pars. 0027-0028, 0087-0088; 0098-0101, 0108-0116, 0121-0124; Figs. 6-8 and 9; the comment 814 and the text 812).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gupta with the method/system of Bratt and Diamond to provide a reply comment to the review comment via the design application, and the comment hierarchy including the reviewer comment (Gupta: par. 0029).
Regarding claim 17, Bratt and Diamond disclose the computer-implemented method of claim 13,  but do not explicitly disclose determine at least a portion of the presented content is outside of a viewable area at the second position; and clip at least a portion of the annotation, the portion of the annotation corresponding to the presented content outside of the viewable area.
However, Gupta discloses a method for reviewing document design, wherein determine at least a portion of the presented content is outside of a viewable area at the second position (Gupta: pars. 0114-0115; Fig. 8; “the designer has scrolled down the comment panel 804 with slider 806, so that the comment panel 804 displays the reply comment 606 and the designer comment 608 as previously described, but the reviewer comment 508 has been moved out of view due to the position of the slider 806.”); and clip at least a portion of the annotation, the portion of the annotation corresponding to the presented content outside of the viewable area (pars. 0115-0116; Fig. 8; “[t]he text 812 referenced by the comment 814 is an example of threaded text frames of the document design 802 in which a text story includes text frames that span across pages of the document design 802. Rather than placing the comment 814 under a heading for page 3 of the document design, the document review system determines that the comment 814 is in reference to the text 812 that begins on page 2 of the document design, and therefore places the comment 814 under the page 2 heading.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gupta with the method/system of Bratt and Diamond to allow users move and view comment and  selected text in document (Gupta: par. 0029).
Regarding claim 20, Bratt and Diamond disclose the system of claim 19, but do not explicitly disclose provide each transparent overlay, as an independent layer, to an owner of the presented content. 
However, Gupta discloses a method for reviewing document design, wherein the instructions when executed further cause the system to: provide each transparent overlay, as an independent layer, to an owner of the presented content (Gupta: pars. 0110-0117; Figs. 6-8; Review A and Design B); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gupta with the method/system of Bratt and Diamond to allow the user(s) coming into the target document can see the annotation and read the comment associated with particular section of document if the text is moved to another location
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bratt in view of  Diamond as applied to claim 1 above, and further in view of Cadabam et al., (“Cadabam,” US 9,88,980).  
Regarding claim 4, Bratt and diamond disclose the computer-implemented method of claim 1, but do not explicitly disclose determining a geometry of the presented object; and determining a distance between a marker associated with the presented object and the annotation input.
However, Cadabam disclose a system, further comprising: determining a geometry of the presented object; and determining a distance between a marker associated with the presented object and the annotation input (Cadabam: col. 20, lines 61-67, col. 22, lines 1-24, col. 13, lines 25-65 ; Figs. 17, 18).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cadabam with the method/system of Bratt and Diamond to generate the overlay for displaying annotations in association with the underlay on the client devices.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bratt in view of  Diamond as applied to claim 1 above, and further in view of Ylivainio, Risto (“Ylivainio,” US 9,361,284).  
Regarding claim 9, Bratt and Diamond disclose the computer-implemented method of claim 1, but do not explicitly disclose determining one or more edges of the image; and correlating the annotation location to the one or more edges of the image.
However, Ylivainio discloses a method for displaying comments associated with an object, wherein the presented object is an image, further comprising: determining one or more edges of the image; and correlating the annotation location to the one or more edges of the image (Ylivainio: col. 4, lines 9-15, col. 9, lines 62-67, col. 10, lines 1-11; Figs. 2-4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ylivainio with the method/system of Bratt and Diamond to allow a user easily to review annotation information. 
Regarding claim 14, Bratt and Diamond disclose the system of claim 10, but do not explicitly disclose wherein the underlying object is an image, and the instructions when executed further cause the system to: determine one or more edges of the image; and correlate the annotation location to the one or more edges of the image.
However, Ylivainio discloses a method for displaying comments associated with an object, wherein the underlying object is an image, and the instructions when executed further cause the system to: determine one or more edges of the image; and correlate the annotation location to the one or more edges of the image (Ylivainio: col. 4, lines 9-15, col. 9, lines 62-67, col. 10, lines 1-11; Figs. 2-4 ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ylivainio with the method/system of Bratt and Diamond to allow a user easily to review annotation information.  
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174